Supplement dated March 16, 2012 to the Institutional Class Shares Prospectus for Principal Funds, Inc. dated February 29, 2012 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. MANAGEMENT OF THE FUNDS The Sub-Advisors In the Section for Principal Real Estate Investors, LLC, delete the information related to Matt Richmond and substitute: Matt Richmond has been with Principal – REI since 1994. He earned a bachelor’s degree in Finance from University of Nebraska and an M.B.A. from the University of Iowa.
